PER CURIAM.
This is an appeal by Alfred Clarke from an order of the superior court adjudging him to be an insolvent debtor. We- can discover from the record only two points legitimately before us: (1) Did the court err in overruling the demurrer to the petition ? And (2) does the evidence warrant the finding of appellant’s insolvency ? As to the first point, appellant has pointed out no defect in the petition, and we see none. As to the second point, the facts testified to by the witnesses Hutton and Stewart clearly show the insolvency, not considering the nineteen attachments. The order appealed from is affirmed.